 WHITEHEAD AND KAI,ES COMPANYWhitehead&KalesCompany and Association ofStructural Draftsmen of America,Petitioner. Case7-RC-10640April 5, 1972DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINS ANDKENNEDYOn September 7, 1971, the Regional Director forRegion 7 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundthat the Petitioner's requested unit limited to structur-al steel draftsmen at the Employer's 58 HaltinerStreet, River Rouge, Michigan, plant was too narrowin scope to be appropriate, but he found appropriateand directed an election in a unit of all draftsmenthere employed, comprised of structural steel drafts-men, commercial products draftsmen and a manufac-turing and plant engineering draftsman, rejecting theEmployer's contention that the unit should includestill other employees engaged in work which is func-tionally related to that of the draftsmen. Thereafter,in accordance with Section 102.07 of the NationalLabor Relations Board Rules and Regulations, Series8, as amended, the Employer filed a timely request forreview of the Regional Director's Decision, on thegrounds,inter alia,that in making his unit finding hedeparted from officially reported precedent.On September 29, 1971, by telegraphic order therequest for review was granted and the election stayedpending decision on review. Thereafter, the Employerfiled a supplemental brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includingthe Employer's arguments in its request for reviewand its supplemental brief, and makes the followingfindings:The Employer is principally engaged in the fabrica-tion of structural steel and its erection for buildingsand bridges, and in the manufacture of railroad carsand equipment. At its River Rouge facilities, aloneinvolved herein, it employs approximately 750 em-ployees. The production and maintenance employeesare currently represented by another labor organiza-tion.The petitioner, recently organized for the pur-pose of representing structural steel draftsmen, seeksto represent a unit of such employees at the111Employer's River Rouge facilities.' The Employertook the position that the only appropriate unit hereinmust encompass all unrepresented technical and of-fice clerical employees engaged in related functions;i.e., structural steel draftsmen, commercial productsdraftsmen,manufacturing and plant engineeringdraftsmen, cost estimators, production schedulers,field surveyors, blue print operators, systems analysts,programmers, computer operators, and tabulating op-erators. The Regional Director, as indicated, foundthat a unit broadened in scope to include all drafts-men was appropriate, and rejected the Employer'scontention that other unrepresented employees per-forming functionally related work must be includedwith the draftsmen. In its request for review and sup-plemental brief, the Employer contends thatGeneralElectric Company,147 NLRB 558, relied on by theRegional Director, is inapposite in that there the par-ties were in substantial agreement as to the appropri-ateness of a unit limited in scope to draftsmen anddesigners, and that in the instant case the Employerhas established that the draftsmen do not constitutea separate appropriate unit because they share a com-munity of interest with other technical employees,with the possible exception of data processing em-ployees.We agree that theGeneral Electriccase is notcontrolling herein.Most of the employees here in question work in aseparate office building on the north side of HaltinerStreet, a two-story building which houses the engi-neering,manufacturing, purchasing and estimatingdepartments, and all of the manufacturing supportservices.There are at present five structural steeldraftsmen and five commercial products draftsmen,each group with its own chief draftsmen, located inseparate rooms on the second floor of this building.One manufacturing and plant engineering draftsmenworks in the shop administration building. Other dis-puted employees working in the same building as thestructural steel and commercial products draftsmenare three structural steel estimators, five commercialproducts estimators, two production schedulers, ablueprintmachine operator, and a field surveyor.Each group of estimators, under separate immediatesupervision, review drawings and blueprints of prod-ucts which were either prepared by the Employer'sdraftsmen or supplied by its customers, taking off thematerials going into the products, pricing the mate-rials, and estimating labor and total shop costs. Theestimators, like the draftsmen, are required to have ahigh school education and some specialized technicaltraining, and they use independent judgment in the1The Petitioner sought similar units of employees of three other employersin the area, and these other three cases were consolidated with the instantcase for purposes of hearing. The cases were severed for decisional purposes.196 NLRB No. 16 112DECISIONSOF NATIONALLABOR RELATIONS BOARDcourse of their work. They are one salary grade higherthan top draftsmen. Five of the eight estimators wereonce employed as draftsmen for the Employer.The blueprint machine operator works in the base-ment under separate supervision. He may, if he hasthe aptitude, progress to draftsman trainee. The twoproduction schedulers are located on the first floor.They schedule production operators on the basis ofdrawings prepared by the draftsmen. Educational re-quirements for them is the same as for draftsmen. Theschedulers exercise a degree of independent judgmentin their work, and their salary grade is one below thatof the top draftsmen. The field surveyor, who is underan erection superintendent, works from structuralsteel drawings and blueprints in doing the surveyingnecessary for the work of field construction crews. Hissalary is at the same level as the estimators.The remaining employees in dispute, the systemsprogrammers and analysts, computer operators, andtabulating operators,make up the data processinggroup. They work in an executive office building, un-der separate supervision. The analysts and program-mers have the same salary range as top draftsmen,and the computer operators the same as the interme-diate level of draftsmen. All of the disputed employ-ees work generally the same hours and enjoy the samefringe benefits.Upon the foregoing and the entire record, we areunable to agree with the Regional Director that theEmployer's draftsmen enjoy a sufficiently distinctNo requests for review were filed with respect to the Regional Director'sdecisions in the other three cases.community of interest apart from other unrepresentedemployees to warrant their establishment as a sep-arate appropriate unit. In cases where the Board hasapproved units of draftsmen and designers, otherclosely related categories of employees have been in-cluded? Here, it is clear that estimators, productionschedulers, and some of the other unrepresented em-ployees, like the draftsmen, meet the Board's defi-nition of technical employees,' and we are persuadedthat at least the estimators and production schedulersare closely related in function and interests to thedraftsmen. We find, therefore, that a unit confined tothe Employer's draftsmen is inappropriate. As the Pe-titioner has not indicated any interest in proceedingto an election in a unit substantially greater in breadththan that found appropriate by the Regional Director,and as the minimally appropriate unit would be atleast quadruple the size of that initially sought, weshall dismiss the petition herein.4ORDERIt ishereby ordered that the petition herein be, anditherebyis,dismissed.2 SeeAvco Lycoming Division, Avco Corporation,173 NLRB 1199;GeneralElectricCompany,89 NLRB 726, 734;Edge Moore Iron Works, Inc, 72NLRB 1173.3Litton Industries of Maryland, Incorporated,125 NLRB 722We therefore find it unnecessary to determine herein whether or not stillother categories of unrepresented employees are so closely related to thedraftsmen that they must be included in the same unit.